                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY



                                                        Civ. No. 17-cv-05155 (WJM)
 WILLIAM MALIA,

       Plaintiff,
                                                                  ORDER
 v.

 AMAZON.COM, INC. et al.,

       Defendants.


       THIS MATTER comes before the Court upon Plaintiff’s motion to strike

Defendants Thruway Direct’s Answer and enter default judgment. ECF No. 55. On

November 12, 2019, Magistrate Judge Mark Falk issued a Report and Recommendation

recommending that the Answer of Thruway Direct be stricken and default entered. ECF

No. 56. No objections were filed.

      IT IS on this 3rd, day of December, 2019, hereby ORDERED that:

      (1) The Report and Recommendation of Magistrate Judge Mark Falk is adopted as

          the Opinion of this Court;

      (2) Defendants Thruway Direct and All Points Courier Service, Inc.’s Answer to

          the Second Amended Complaint, ECF 29, is STRICKEN; and

      (3) The Clerk is DIRECTED to enter a default as to Thruway Direct and All

          Points Courier Service, Inc for failure to comply with a Court order.


                                                     /s/ William J. Martini
                                                   WILLIAM J. MARTINI, U.S.D.J.
